No. 07-16-00297-CR


In re Phillip Leo Torres, Jr., Relator      §     Original Proceeding

                                            §     August 18, 2016

                                            §     Opinion Per Curiam

                                            §

                                    J U D G M E N T

       Pursuant to the opinion of the Court dated August 18, 2016, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby denied.


                                                oOo